Appellant insists that we were in error in not allowing him *Page 552 
to introduce a letter directed to appellant's wife of date November 30, 1945, relative to a claim for a pension from the Government for appellant in which it was stated that "his (appellant's) service connected condition is shown to be disabling to the extent of one hundred percentum (100%) from August 20, 1945, and that he is incapable of managing his own affairs with the Veterans' Administration," etc., signed "C. C. Collins, Adjudication Officer." This letter was surely secondary evidence and hearsay. The court excluded the letter but allowed the witness, Dr. Phillips, to tell what the witness knew about the condition of the percentage of appellant's disability, but did not allow the introduction of the letter. The court did allow numerous doctors, as well as other witnesses, to testify as to appellant's mental condition and disability, some favorable to appellant and some unfavorable, and we can see no error in disallowing the introduction of this letter showing what the writer thereof thought the Government's percentage of appellant's disability to have been. The trial court's charge properly submitted to the jury appellant's defense of insanity, and it was evidently decided against him, which decision we find to be supported by evidence, and we see no reason to disturb the same.
We think the original opinion herein was correct, and the motion will be overruled.
                 ON SECOND MOTION FOR REHEARING.